UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                    )
NIAGARA PRESERVATION,               )
COALITION, INC.                     )
                                    )
                  Plaintiff,        )
                                    ) Civil Action No. 13-1015 (EGS)
                  v.                )
                                    )
FEDERAL ENERGY REGULATORY           )
COMMISSION, et al.                  )
                                    )
                  Defendants.       )
                                    )


                            MEMORANDUM OPINION

     Pending before the Court is defendants’ motion to transfer

venue to the United States District Court for the Western

District of New York (the “Western District of New York”).           Upon

consideration of the motion, the response and replies thereto,

the applicable law, and the entire record, the Court GRANTS

defendants’ motion to transfer venue.

I.   Background

     Plaintiff is challenging the construction of a dry dock

facility for the storage, maintenance, and refueling of tour

boats by the Maid of the Mist Steamship Company (“Maid of the

Mist” or “MOTM”) on the Niagara River in New York.        Def.’s Mot.

at 1.   The dock is being constructed on the site of the

Schoellkopf Power Plant (“Power Plant Site”), which is listed on

the National Register of Historic Places.        Compl. ¶ 1.   The

                                    1
project is located on lands owned by the New York Power Authority

(“NYPA”), which are managed by the New York State Office of

Parks, Recreation and Historic Preservation (“OPRHP”).       Defendant

Federal Energy Regulatory Commission (“FERC”) oversees the

property pursuant to a license agreement with NYPA.1       Compl. ¶¶

58-60.

     MOTM currently stores its boats in Ontario, Canada; its

lease for the Canadian storage facility is set to expire in 2014.

As a result of the expiration and MOTM’s inability renew its

Canadian lease, MOTM and the NYPA entered into a Memorandum of

Understanding in 2012 for the construction of the dry dock

facility at the Power Plant Site.     The facility is to become the

property of the State of New York upon completion.      Def.’s Mot.

at 2; Plaintiff’s Opp’n at 4.    In December 2012, NYPA initiated a

state environmental review process, which found in February 2013

that there would be no environmental impacts from the project

that required the preparation of an Environmental Impact

Statement (“EIS”).   Def.’s Mot. at 2.    MOTM submitted a joint

application to the Buffalo District of the United States Army

Corps of Engineers (“USACE”) in January 2013 for a Letter of

     1
       In addition to FERC, plaintiff also brings this action against
Jon Wellinghoff, in his official capacity as Chairman of FERC; the
National Parks Service; Jon Jarvis, in his official capacity as
Director of the National Parks Service; the United States Army Corps
of Engineers; and Lieutenant General Thomas P. Bostick, in his
official capacity as Commanding General and Chief of Engineers of
USACE. All defendants are located in the District of Columbia.
Compl. ¶¶ 6-11.

                                  2
Permission pursuant to Section 10 of the Rivers and Harbors Act,

33 U.S.C. § 403, for various permits relating to the project.

Compl. ¶¶ 101-102.      After consulting with New York state

agencies, Native American Tribes, and other local entities, the

Buffalo District of USACE issued a finding of “No Adverse Effect”

regarding the project and a Letter of Permission in April 2013.

Compl.    ¶¶ 114-118.

     NYPA filed a notice that it intended to approve the project

with FERC on February 8, 2013, and asked that FERC authorize it

to proceed by February 22, 2013.        Compl. ¶¶ 63-64.   Plaintiff

filed a Motion to Intervene at the agency level on February 20,

2013.    Id. ¶ 65.   FERC authorized NYPA’s notice request on March

8, 2013, and plaintiff filed a Request for Reconsideration on

March 28, which is still pending.        Id. ¶¶ 70, 80, 89-96.

Plaintiff also filed a related Article 78/declaratory action

proceeding in New York state court; its motion for a preliminary

injunction was denied by the Appellate Division, Fourth Judicial

Department in June 2013.      Id. ¶¶ 121-126.

     Plaintiff filed suit in this Court on July 3, 2013.

Plaintiff seeks an order from the Court declaring that various

approvals granted for the project were arbitrary and capricious

and compelling defendants to conduct an analysis of the project

as required by the National Environmental Policy Act (“NEPA”).

On July 15, 2013, plaintiff filed a motion for a temporary


                                    3
restraining order and preliminary injunction.   Defendants then

filed a motion to transfer this action to the Western District of

New York on July 18, 2013, which plaintiff opposes.   The motion

to transfer is now ripe for determination.

II.   Standard of Review

      Pursuant to 28 U.S.C. § 1404(a), “[f]or the convenience of

the parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district where

it might have been brought.”   In so doing, the district court has

discretion to transfer a case based on an “‘individualized

case-by-case consideration of convenience and fairness.’”

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)

(quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)); see

also Demery v. Montgomery County, 602 F. Supp. 2d 206, 210-211

(D.D.C. 2009) (“Because it is perhaps impossible to develop any

fixed general rules on when cases should be transferred[,] . . .

the proper technique to be employed is a factually analytical,

case-by-case determination of convenience and fairness.”)

(internal quotation marks omitted)).   The moving party bears the

burden of establishing that transfer of the action is proper.

Devaughn v. Inphonic, Inc., 403 F. Supp. 2d 68, 71 (D.D.C. 2005);

see also SEC v. Savoy Indus., Inc., 587 F.2d 1149, 1154 (D.C.

Cir. 1978) (noting that the district court’s denial of a motion

to transfer “was effectively a ruling that [the appellant] had


                                 4
failed to shoulder his burden”).

     In order to justify a transfer, defendants must make two

showings.    First, they must establish that plaintiff could have

brought suit in the proposed transferee district.    Devaughn, 403

F. Supp. 2d at 71-72; Trout Unlimited v. United States Dep’t of

Agric., 944 F. Supp. 13, 16 (D.D.C. 1996).    Second, defendants

must demonstrate that considerations of convenience and the

interests of justice weigh in favor of a transfer.    Devaughn, 403

F. Supp. 2d at 72; Trout Unlimited, 944 F. Supp. at 16.

III. Discussion

     A.     Where the Case Could have Been Brought

     The threshold question for the Court under § 1404(a) is

whether plaintiff could have brought this action in the Western

District of New York, the transferee court proposed by

defendants.    In an action brought against an officer or employee

of the United States or its agencies, venue is proper is any

district where (1) a defendant resides; (2) a substantial part of

the events or omissions giving rise to the claim occurred; or (3)

the plaintiff resides, if no real property is involved in the

action.   28 U.S.C. § 1391.

     Defendants argue that this case should be transferred to the

Western District of New York because the District of Columbia

has, at best, an attenuated connection to plaintiff’s claims.

Most of the operative events that give rise to plaintiff’s claims


                                   5
occurred in the Western District of New York, plaintiff and its

members are based in New York, and the economic impacts of the

project will be felt in New York.    Def.’s Mot. at 1, 4-5.

Significantly, plaintiff does not dispute that this action could

have been brought there.   In its opposition plaintiff argues only

that transfer is inappropriate under § 1404(a), and has thus

waived argument on whether this claim could have been brought in

the transferee district.   See CSX Transp. Inc. v. Commercial

Union Ins., Co., 82 F.3d 478, 482-83 (D.C. Cir. 1996); see also

Hopkins v. Women’s Div., Bd. of Global Ministries, 238 F. Supp.

2d 174, 178 (D.D.C. 2002) (“It is well understood in this Circuit

that when a plaintiff files an opposition to a motion . . .

addressing only certain arguments raised by the defendant, a

court may treat those arguments that the plaintiff failed to

address as conceded.”).

     Because the instant action involves issues of federal law,

all federal courts have subject matter jurisdiction over the

claims.   Compl. ¶¶ 127-213; see 28 U.S.C. § 1331.   Accordingly,

the Court concludes that this action could have been brought in

the Western District of New York, and turns to the question of

whether transfer is appropriate under § 1404(a).

     B.    The Balance of Private and Public Interests

     In determining whether transfer is appropriate based on

considerations of convenience and the interests of justice, the


                                 6
Court weighs a number of private and public interest factors.

See Devaughn, 403 F. Supp. 2d at 72.   In this case, the Court

concludes that, on balance, these factors weigh in favor of

transfer.    In particular, the traditional deference afforded to

the plaintiff’s choice of forum is diminished where, as here, the

District of Columbia has no meaningful ties to the controversy,

and what is “perhaps the most important factor - the interest in

having local controversies decided at home,” favors transfer.

Pres. Soc. of Charleston v. U.S. Army Corps of Eng’rs, 893 F.

Supp. 2d 49, 54 (D.D.C. 2012).

            1.   Private-Interest Factors

     The private-interest considerations that the Court looks to

in deciding whether to transfer a case include: “(1) the

plaintiff’s choice of forum; (2) the defendant’s choice of forum;

(3) where the claim arose; (4) the convenience of the parties;

(5) the convenience of witnesses, particularly if important

witnesses may actually be unavailable to give live trial

testimony in one of the districts; and (6) the ease of access to

sources of proof.”   Demery, 602 F. Supp. 2d at 210.   As an

initial matter, because this case is an action for review of an

agency action where the case will be decided on the basis of the

administrative record and live testimony is unlikely, see Def.’s

Mot. at 11; Plaintiff’s Opp’n at 8, the Court need not consider

the fifth and sixth factors.   See Greater Yellowstone Coalition


                                  7
v. Kempthorne, No. 07-2111, 2008 U.S. Dist. LEXIS 33641, at *11-

12 (D.D.C. Apr. 24, 2008) (explaining that in an APA action,

these factors are not relevant to a court’s venue analysis).

                  a.   Weighing the Plaintiff’s Choice of Forum
                       Against Defendants’ Choice of Forum

     The starting point of the Court’s analysis of the

private-interest inquiry pursuant to § 1404(a) is the parties’

respective forum choices.    The Court typically accords

“substantial deference” to a plaintiff’s choice of forum.

Reiffin v. Microsoft Corp., 104 F. Supp. 2d 48, 52 (D.D.C. 2000);

see also Pain v. United Techs. Corp., 637 F.2d 775, 783 (D.C.

Cir. 1980) (“[A] trial judge must give considerable, but not

conclusive, weight to the plaintiff’s initial forum choice.”).

However, the Court will give a plaintiff’s choice of forum

substantially less deference when plaintiff chooses a forum that

is not its home forum.    See Reiffin, 104 F. Supp. 2d at 52

(“Deference to the plaintiff’s choice of forum is particularly

strong where the plaintiff has chosen his home forum.

Conversely, substantially less deference is warranted when the

forum preferred by the plaintiff is not his home forum.”);

Hawksbill Sea Turtle v. Fed. Emergency Mgmt. Agency, 939 F. Supp.

1, 3 (D.D.C. 1996) (noting that a plaintiff’s choice of forum is

entitled to less deference where there is “an insubstantial

factual nexus with the plaintiff’s choice”) (internal quotation

marks omitted).    Transfer is thus proper when “the material

                                   8
events that constitute the factual predicate for the plaintiffs

claims occurred” in the transferee forum.   Kafack v. Primerica

Life Ins. Co., 934 F. Supp. 3, 6-7 (D.D.C. 1996).

     It is undisputed that neither the Coalition nor any of its

members is a resident of the District of Columbia.    Plaintiff is

a “not-for-profit corporation organized under New York

Not-for-Profit Corporation Law with a mission to preserve and

protect the environmental and historical character of the Niagara

Falls National Heritage Area, Niagara Falls State Park, the

Niagara River Gorge [], other waterfront properties in the ‘high

banks and other industrial area within Niagara County,” all of

which are in the state of New York.   Compl. ¶ 5; see also Compl.

¶¶ 54-56 (describing some of the Coalition’s members).    As a

result, plaintiff lacks significant ties to the District of

Columbia, and need not be afforded the substantial deference

given to litigants in choosing their home forum.    See Reiffin,

104 F. Supp. 2d at 52; Shawnee Tribe v. United States, 298 F.

Supp. 2d 21, 24 (D.D.C. 2002) (same) (collecting cases).

     Plaintiff states that venue is proper in the District of

Columbia because “[d]efendants all maintain principal offices

within [this] geographic area,” Compl. ¶ 20, and because the

“federal claims have generally arisen from the decisions of

federal agencies in the District of Columbia.”   Plaintiff’s Opp’n

at 7.   However, according to defendants, the Court should not be


                                 9
persuaded because “although some decision-makers reside in

Washington, D.C., their decisions were based on facts and events

arising in, and of concern primarily to, New York.”     Def.’s Mot.

at 10.   Defendants further argue that “while the Letter of

Permission authorizing the construction project at issue was

issued by the Army Corps, it was not issued by the Corps’

Headquarters in Washington, D.C.” but rather “by Corps officials

in the Buffalo District from their offices in Buffalo, New York.”

Id.   Plaintiff does not dispute this, and concedes that “the

USACE General Permits were indeed administered and determined by

the Buffalo District.”    Plaintiff’s Opp’n at 8.   Plaintiff

attempts to distinguish this fact by claiming that the USACE

permits have national implications in the application of

nationwide permits and that “the impact of the decision making on

issues relevant to plaintiff’s claims will affect a site of

nationwide significance.”    Plaintiff’s Opp’n at 9.

      While the Court acknowledges that some of the decisions

regarding the MOTM project were made by federal decision-makers

in the District of Columbia, the Court concludes that the

majority of events and decisions relevant to the claims

underlying plaintiff’s lawsuit occurred in or around the Western

District of New York.    The Court also notes that the “mere

involvement on the part of federal agencies, or some federal

officials who are located in Washington D.C. is not


                                 10
determinative” for the purposes of venue.   Shawnee Tribe, 298 F.

Supp. 2d at 25-26 (internal citations omitted); see also S. Utah

Wilderness Alliance v. Lewis, 845 F. Supp. 2d 231, 235 (D.D.C.

2012).   A plaintiff seeking to sue federal defendants in this

District must instead demonstrate “substantial personalized

involvement by a member of the Washington, D.C.” agency in order

for the Court to conclude that there exist meaningful ties to the

District.   S. Utah Wilderness Alliance v. Norton, No. 01-2518,

2002 U.S. Dist. LEXIS 27414, at *11 (D.D.C. June 28, 2002).

Plaintiff has failed to make that showing here, arguing only that

some decisions were made in Washington, D.C., but conceding that

more decisions, as explained below, were made in New York.

     Further, the Court agrees with defendants that while Niagara

Falls has national importance, “the particular project and its

impacts are local in nature.”   Def.’s Mot. at 10.   In particular,

apart from the FERC authorization made in the District of

Columbia, see Compl. ¶¶ 58-96, the Court is persuaded by the fact

that all of the other relevant decisions were made in New York,

including: (1) decisions by the USACE Buffalo Division to grant

various permits and issue a Letter of Permission to MOTM, see

Compl. ¶¶ 97-120; Def.’s Mot., Ex. E; (2) the 2012 discussions

between MOTM and NYPA regarding the construction of dry dock

facilities at the Power Plant Site, Def.’s Mot., Ex. B at 4; (3)

the New York State Environmental Quality Review, issued on


                                11
February 19, 2013, which concluded there would be no significant

impact from the project, see Def.’s Mot., Ex. C; (4) the February

27, 2013 agreement between MOTM and NYPA requiring MOTM to build

the dry dock facility at its own cost and cede legal title to the

State of New York upon completion, see Def.’s Mot., Ex. B at 5;

and (5) the unsuccessful New York State Article 78 Proceeding

initiated by plaintiff to enjoin the project, see Compl. ¶¶

121-126.    Moreover, the project is located in New York and the

economic impacts will be felt in the state.2

     Therefore, because plaintiff has no connection to the

District of Columbia, and because a majority of the operative

events giving rise to plaintiff’s claims occurred outside of the

District of Columbia, the Court will afford less deference to

plaintiff’s choice of forum.    The Court finds that defendants

have legitimate reasons for preferring the Western District of

New York, and that accordingly, this factor weighs in favor of

transfer.

                 b.   Where the Claim Arose

     It is clear that this claim arose in the Western District of

New York, which is the judicial district in which Niagara Falls

is located.    All of the permits issued by USACE were issued out


     2
       Defendants note that if MOTM does not have access to a dry
dock, it will take several years for the State to find a new tour
operator. This would cause NYPA to lose approximately $2.2 million in
concession revenues each year, and would require cuts in the agency’s
budget to cover the shortfall. See Def.’s Mot. at 2.

                                 12
of the Corps’ Buffalo office, also located within that District.

As described above, various state approvals and discussions

occurred in New York.   See Def.’s Mot. at 10; compare with

Greater Yellowstone Coal., 2008 U.S. Dist. LEXIS 33641, at *14-15

(“[T]he Court also finds that the claim did not ‘arise

elsewhere,’ but rather arose in this District, where the Rule was

drafted and published . . . .   The Final Rule was signed by the

Assistant Secretary of the Interior for Fish and Wildlife and

Parks, who is based in Washington, D.C.”).    Therefore, this

factor generally weighs in favor of transfer.

               c.   The Convenience of the Parties

     Finally, plaintiff in this action resides in New York, as do

all of its members listed in the complaint.    Though FERC is

located in Washington, D.C., the various state agencies involved,

MOTM, and the relevant USACE office are all located in New York.

Therefore, this fact is neutral at best, but still weighs

slightly in favor of defendants.

          2.   Public-Interest Factors

     The Court has determined that the private-interest factors

counsel in favor of granting defendant’s motion to transfer.

However, the Court must also analyze whether the public-interest

factors also support granting defendant’s motion.    The Court

concludes that they do.

     The public interest considerations include:    (1) the


                                13
transferee’s familiarity with the governing laws and the pendency

of related actions in the transferee forum; (2) the relative

congestion of the calendars of the potential transferee and

transferor courts; and (3) the local interest in deciding local

controversies at home.    Devaugn, 403 F. Supp. 2d at 72.

                  a.   The Western District of New York’s
                       Familiarity With the Governing Law and the
                       Congestion of Both Courts

     Plaintiff argues that while both courts are equally familiar

with federal law, and neither have prior experience with this

particular litigation involving the Power Plant Site, “the D.C.

Circuit has had recent experience with adjudicating matters

related to the FERC License, and its predecessors, that are at

the heart of plaintiff’s claims.”      Plaintiff’s Opp’n at 12.   In

support of this argument, plaintiff cites to Eastern Niagara

Public Power Alliance and Public Power Coalition v. F.E.R.C., an

APA challenge in which the Circuit upheld an agency decision to

grant a 50-year license for a hydroelectric project.      558 F.3d

564, 567-68 (D.C. Cir. 2009).    However, plaintiff’s reliance on

Eastern Niagara is misplaced, as the Circuit, not the District

Court, has jurisdiction to hear challenges to FERC’s decision to

grant licenses.    See Plaintiff’s Surreply at 1-2; 16 U.S.C. §

825l(b) (“Any party to a proceeding under [the Federal Power Act]

aggrieved by an order issued by [FERC] in such proceeding may

obtain a review of such order in Circuit Court of Appeals of the


                                  14
United States [] for any circuit wherein the licensee or public

utility to which the order relates is located or has its

principle place of business, or in the United States Court of

Appeals for the District of Columbia.”).   As plaintiff argues,

Section 825p governs challenges to the enforcement of a FERC

license, which is precisely what is at issue in the instant

matter.   Plaintiff’s Surreply at 1-2; see 16 U.S.C. § 825p.   The

Western District of New York is certainly just as competent as

this Court to hear a challenge to a federal law, especially where

neither Court has entertained a similar challenge.    See Def.’s

Reply at 7; compare with Greater Yellowstone Coal., 2008 U.S.

Dist. LEXIS 33641, at *16 (denying a motion to transfer where the

court had “a long history with the facts and law” of the case and

had “rejected previous attempts to transfer [the] litigation”).

     As to the congestion of the courts, both parties concede

that this factor is neutral, as the time it would take to resolve

the matter in both Districts is roughly the same.    See Def.’s

Mot. at 8 (noting that it takes approximately 9.4 months to

resolve a case in the Western District of New York and 9.5 months

in the District of Columbia); Plaintiff’s Opp’n at 12.

                b.   The Local Interest in Deciding Local
                     Controversies at Home

     The final public-interest factor for the Court to consider

is the local interest in deciding local controversies at home.

While acknowledging that “the entities involved in the Project

                                15
may be local to the Niagara Falls region,” plaintiff argues that

“this matter is hardly a local controversy.”     Plaintiff’s Opp’n

at 12-13.   Instead, plaintiff contends that the decisions at

issue in this case involve an “area of international

significance,” and further that the “claims at issue arise

substantially from determinations made in Washington, D.C.

pursuant to federal law.”    Id. at 13.   While it is undoubtedly

true that the Niagara Falls area is one that is visited by

tourists from around the country and world, it is equally true

that most of the impacts of the project will be felt by residents

of New York and the area surrounding the Project site.     See

Def.’s Reply at 7-8.    Indeed, plaintiff notes in its complaint

that many of its members enjoy recreational activities near the

Project site and that their ability to do so will be or has

already been foreclosed by the construction project.     See Compl.

¶¶ 48-56.   The environmental and historical impacts of the

project, particularly as to the Smooth cliffbrake, a state-listed

threatened plant species, will also largely affect the local

area.   Id. ¶¶ 35-47.

     In cases where this court has denied transfer to a “local”

venue, there was an overwhelming national interest in the case

that is not present here.    In Wilderness Society v. Babbitt, a

motion to transfer an environmental action to the District of

Alaska was denied because the court held that the decision under


                                 16
review was one of “national significance.”     104 F. Supp. 2d 10,

17 (D.D.C. 2000).    However, the case involved a decision by the

Department of the Interior to open the National Petroleum Reserve

in Alaska, which the court explained had “consistently been

treated as a national resource despite the special interest of

the Alaskan people.”    Id. at 13.    Indeed, Congress had directed

the Department of the Interior to regulate the land “in a manner

consistent with the total energy needs of the Nation.”     Id.

(internal quotation marks omitted).     Unlike the present case, six

of the eight plaintiffs in Wilderness Society had offices in or

were headquartered in the District of Columbia; a public hearing

regarding the opening up of the land to oil and gas leasing was

held in the District; and the Record of Decision was signed in

the District.    Id. at 15 (explaining that “the entire rulemaking

process had a national dimension as comments were received from

all 50 states and public meetings were held both inside and

outside of Alaska”).

     Likewise, this Court’s decision in Greater Yellowstone

Coalition is instructive.    There, the Court denied a motion to

transfer despite defendants’ arguments that the case involved a

local issue.    The Court noted that that the situation was like

that in Wilderness Society because plaintiffs had ties to the

District, there were multiple District based officials involved,

and the issues were national.    2008 U.S. Dist. LEXIS 33641 at


                                 17
*21.    The Court also concluded that the other two public interest

factors favored plaintiffs’ choice of forum because plaintiffs

were the “first-to-file” and because the Court had a “long

history with the facts and law surrounding [the] case and the

prior litigation involving winter use at Yellowstone National

Park.”    Id. at *16-18.    All of this defeated defendants’ “claim

that the connection between Plaintiffs, the controversy and the

forum is attenuated.”      Id. at *21.    Plaintiff has failed to make

a similar showing here.

       The situations presented in Wilderness Society and in

Greater Yellowstone Coalition are in stark contrast to the

instant matter, where the only nexus to the District of Columbia

is the fact that federal agencies involved in the decision-making

are located here.    As explained more fully above, many of the

decisions regarding the Project were made in New York by USACE

and various state agencies.      Courts in this District have

routinely transferred actions under circumstances that present

similarly local issues.      For instance, in Shawnee Tribe, the

court transferred a case to the District of Kansas upon a finding

that the controversy was a local one, and that how the property

at issue “is allocated directly impacts the counties and

neighborhoods” near the property.        298 F. Supp. 2d at 26.   The

court reached this conclusion despite facing a situation where,

as here, some decisions had been made in the District of Columbia


                                   18
and plaintiff had appealed the decision at the agency level.        Id.

at 26-27.3    Defendants also cite to Southern Utah Wilderness

Alliance v. Norton, where the court granted a motion to transfer

over a dispute regarding oil and gas leases on 21 parcels of land

in Utah.     315 F. Supp. 2d 82, 88-89 (D.D.C. 2002).   The court

found the case involved a local controversy notwithstanding the

fact that the fate of those 21 parcels had been discussed in

national publications, more than 160 members of Congress had

proposed wilderness protection for the parcels to prevent oil

exploration, and NRDC members had sent more than 90,000

electronic messages to Congressional members and the agency

opposing the leases.     315 F. Supp. 2d at 85-86; see also Pres.

Soc’y of Charleston, 893 F. Supp. 2d at 54-56 (granting a motion

to transfer despite plaintiffs’ arguments regarding “Charleston’s

national importance as a historic district” and explaining that

“[i]n other cases where the land at issue was merely visited by

or of interest to citizens from across the country, district

courts in this district have not found a ‘national interest’

sufficient to render transfer appropriate”); Sierra Club v.

Flowers, 276 F. Supp. 2d 62 (D.D.C. 2003) (granting defendant’s


     3
       The Court is not persuaded by plaintiff’s attempts to
distinguish Shawnee Tribe. See Plaintiff’s Opp’n at 14. The fact
that some “federal determinations were made by FERC in Washington,
D.C.,” id., does not change the fact that the issue presented is a
local one. Just like in Shawnee Tribe the only real connection to the
District of Columbia in the instant matter is that FERC, NPS, and the
USACE are headquartered here. See 289 F. Supp. 2d at 25.

                                  19
motion to transfer because federal officials in the District of

Columbia did not play an active role in decision making and the

national significance of the Everglades alone was insufficient to

warrant deference to plaintiff’s choice of forum).   Therefore,

the Court finds that this factor as well favors transfer as well.

IV.   Conclusion

      For the foregoing reasons, the Court GRANTS defendants’

motion to transfer venue.   An appropriate order accompanies this

Memorandum Opinion.

      SO ORDERED.

Signed:    EMMET G. SULLIVAN
           UNITED STATES DISTRICT JUDGE
           JULY 24, 2013




                                20